Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13, 28, 33, 34, and 35 is objected to because of the following informalities:  
Claim 13 is disclosed to be dependent of cancelled claim 12. 
The limitation “the pump” in claim 28 (line5) should be “the permeate pump” to avoid ambiguity with regard to which pump is being referred to by the limitation. Claim 28 recites “and and the system…” in line 4-5.
Claims 33 and 34 recite limitation “the backwash the return conduit” which requires correction.
Claim 35 is disclosed to be dependent of claim 35. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are “a means of maintaining a constant pressure in the backwash return conduit”. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “a recycle conduit in fluid connection with the permeate tank and the inlet of the permeate pump; a recycle valve that can isolate the permeate tank from the permeate pump; and a recycle control valve in the recycle conduit that controls the suction pressure of the permeate pump” of claim 26 and “wherein the means of maintaining a contestant pressure in the backwash the return conduit is a backpressure regulator in the backwash return conduit“ of claim 34 are not present or described in the instant disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the backwash tank" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the outlet" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether “the outlet” is referring to outlet of the backwash pump or the permeate outlet.
Claim 37 recites the limitation "the inlet" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether “the inlet” is referring to inlet of the backwash pump or the inlet of the bladder tank.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 6616843 (hereinafter referred as “Behmann”).
Regarding claim 20, Behmann teaches a system comprising 
a treatment tank (12); 
at least one membrane filtration module (16) positioned inside the at least one treatment tank, the at least one membrane filtration module including a plurality of hollow fiber membranes (22) defining lumens; 
a permeate outlet (24) in fluid connection with the inside of the lumens; 
a permeate suction source (23) and a backwash supply source (29) in fluid connection with the permeate outlet; 
a permeate valve (refer valve one line 24) that can isolate the permeate suction source from the permeate outlet; 
a backwash valve (refer valve on backwash line having backwash pump 29) that can isolate the backwash supply source from the permeate outlet; 
the permeate suction source (23) is a pump having an inlet in fluid comnnection with the permeate valve (refer fig. 1).
 The limitations “wherein the permeate pump is configured to maintain suction pressure when the permeate valve is closed, and wherein the system is configured to: (a) perform filtration of an algae slurry contained in the at least one treatment tank by pulling as substantially algae-free permeate through the pores of the plurality of hollow fiber membranes and a retentate of algae slurry is produced outside the lumens of the plurality of hollow fiber membranes, and (b) perform a backwash sequence in which a backwash fluid flows inside the lumens of the plurality of hollow fiber membranes and is pushed through the pores of the plurality of hollow fiber membranes, and the suction pressure on the permeate valve is maintained during the backwash sequence” are reciting manner of operating the system and material being worked upon by the apparatus which are not structurally limiting. Controlling valves and pumps is a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is evident from fig. 1 of Behmann, the system performs dead-end filtration, permeate is collected from inside of the lumens, retentate is produced outside of the lumens, backwash liquid flows inside of the lumens to outside of the lumens. Whether to maintain suction pressure between permeate valve and permeate pump does is a matter of operation and does not impart structure to the apparatus.
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. The limitations related to “algae harvesting” or presence of algae in the system does not impart additional structure to the system and are non-limiting when the system of Behmann is capable of performing algae harvesting.
Regarding claim 31, Behmann teaches a system comprising 
a treatment tank (12); 
at least one membrane filtration module (16) positioned inside the at least one treatment tank, the at least one membrane filtration module including a plurality of hollow fiber membranes (22) defining lumens; 
a permeate outlet (24) in fluid connection with the inside of the lumens; 
a permeate suction source (23) and a backwash supply source (29) in fluid connection with the permeate outlet; 
a permeate valve (refer valve one line 24) that can isolate the permeate suction source from the permeate outlet; 
a backwash valve (refer valve on backwash line having backwash pump 29) that can isolate the backwash supply source from the permeate outlet; 
the backwash pressure source comprises a backwash pump (29) having an inlet in fluid connection with the backwash valve.
The limitations “wherein the backwash pump is configured to generate the backwash pressure while the backwash valve is closed, and wherein the system is configured to: (a) perform filtration of an algae slurry contained in the at least one treatment tank by pulling as substantially algae-free permeate through the pores of the plurality of hollow fiber membranes and a retentate of algae slurry is produced outside the lumens of the plurality of hollow fiber membranes, and (b) perform a backwash sequence in which a backwash fluid flows inside the lumens of the plurality of hollow fiber membranes and is pushed through the pores of the plurality of hollow fiber membranes, and the suction pressure on the permeate valve is maintained during the backwash sequence” are reciting manner of operating the system and material being worked upon by the apparatus which are not structurally limiting. Controlling valves and pumps is a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is evident from fig. 1 of Behmann, the system performs dead-end filtration, permeate is collected from inside of the lumens, retentate is produced outside of the lumens, backwash liquid flows inside of the lumens to outside of the lumens. Whether to maintain suction pressure between permeate valve and permeate pump  or to generate backwash pressure while backwash valve is closed are manners of operation and do not impart structure to the apparatus.
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. The limitations related to “algae harvesting” or presence of algae in the system does not impart additional structure to the system and are non-limiting when the system of Behmann is capable of performing algae harvesting.
Regarding claim 32, Behmann further teaches a permeate tank (28); a backwash feed conduit (conduit between pump 29 and tank 28) in fluid connection with the permeate tank and the inlet of the backwash pump; a backwash return conduit (conduit between pump 29 and permeate suction) in fluid connection with permeate tank and the outlet of the backwash pump; and a means (valve) of maintaining a constant pressure in the backwash return conduit.


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of US 2003/0141248 (hereinafter referred as “Mahendran”).
Regarding claim 28, Behmann teaches limitations of claim 20 as set forth above. Behmann does not disclose that the permeate pump is a double diaphragm pump; the air supply to the double diaphragm pump is regulated to maintain a constant pressure drop across the pump; and the system is configured such that the pressure at the outlet of the pump is constant. However use of pneumatic diaphragm pump in submerged type membrane filtration system for suction of permeate is disclosed by Mehndran (refer [0142]). Selection of a known type of a pump such as pneumatically operated diaphragm pump and maintaining a desired pressure would have been an obvious matter of design choice to one of ordinary skill in the art. 
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of US 6547968 (hereinafter referred as “Rabie”).
Regarding claim 30, Behmann teaches limitations of claim 20 as set forth above. Behmann does not teach that the system is configured so that the permeate pump is the backwash pressure source. 
Rabie teaches a filtration system comprising a treatment tank (20) having a hollow fiber module (28), a permeate outlet in communication with a permeate suction source and a backwash pressure source (32), wherein the permeate suction and backwash pressure is provided by a same pump (32) (Refer fig. 1).
It would have been an obvious matter of design choice to one of ordinary skill in the art to use either two separate source for permeate suction and backwash pressure as taught by Behmann or use a single source as taught by Rabie because Rabie establishes that using a single pump is known in the art. One of ordinary skill in the art would have had a reasonable expectation of succeed in applying a known technique (of using a single pump for suction and pressure) to a known system (filtration system).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of US 2003/0042184 (hereinafter referred as “McGowan”).
Regarding claim 37, Behmann teaches a system comprising 
a treatment tank (12); 
at least one membrane filtration module (16) positioned inside the at least one treatment tank, the at least one membrane filtration module including a plurality of hollow fiber membranes (22) defining lumens; 
a permeate outlet (24) in fluid connection with the inside of the lumens; 
a permeate suction source (23) and a backwash supply source (29) in fluid connection with the permeate outlet; 
a permeate valve (refer valve one line 24) that can isolate the permeate suction source from the permeate outlet; 
a backwash valve (refer valve on backwash line having backwash pump 29) that can isolate the backwash supply source from the permeate outlet; 
a permeate tank (28); and
a backwash pump (29) with outlet in fluid communication with the membrane module, and inlet in fluid communication with the permeate tank (29).
The limitations “wherein the system is configured to: (a) perform filtration of an algae slurry contained in the at least one treatment tank by pulling as substantially algae-free permeate through the pores of the plurality of hollow fiber membranes and a retentate of algae slurry is produced outside the lumens of the plurality of hollow fiber membranes, and (b) perform a backwash sequence in which a backwash fluid flows inside the lumens of the plurality of hollow fiber membranes and is pushed through the pores of the plurality of hollow fiber membranes, and the suction pressure on the permeate valve is maintained during the backwash sequence.” are reciting manner of operating the system and material being worked upon by the apparatus which are not structurally limiting. Controlling valves and pumps is a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is evident from fig. 1 of Behmann, the system performs dead-end filtration, permeate is collected from inside of the lumens, retentate is produced outside of the lumens, backwash liquid flows inside of the lumens to outside of the lumens. Whether to maintain suction pressure between permeate valve and permeate pump does is a matter of operation and does not impart structure to the apparatus.
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. The limitations related to “algae harvesting” or presence of algae in the system does not impart additional structure to the system and are non-limiting when the system of Behmann is capable of performing algae harvesting.
Behman does not disclose that the backwash pressure source is a bladder tank having an inlet in fluid communication with the backwash valve.
McGowan teaches a filter backflushing system including an accumulator containing a pressurized bladder which propels a supply of backwash fluid contained within the accumulator in a reverse direction through a filter element (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Behmann to include the backwash supply source comprising a pressurized tank to supply high intensity backflushing flow that is highly suited for effectively and efficienty removing contaminants as taught by McGowan.
Allowable Subject Matter
Claims 1-10, 13 and 19 are allowed.
Claims 21-25, 27-29, 33, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777